DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed on 10/25/2019 and 6/15/2020 have been considered.  

Drawings
The drawings filed on 10/25/2019 are accepted.  

	Claim Rejections - 35 USC § 102




The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita et al. (US-2016/0373230 hereinafter, Morita).
Regarding claim 1, Morita teaches a control apparatus (Fig. 3 [200] and Fig. 13 [200-1]) comprising:
	a memory storing instructions; (Fig. 3 [230]) and
	one or more processors (Fig. 3 [240]) configured to execute the instructions to
		obtain information related to a first schedule (i.e. null steering coordination between anchor cell and neighbor cell) for coordinated control between a first radio base station and a second radio base station; (Page 6 [0103] “eNB 200-2 transmits a notification (Neighbor Cell assignment result) regarding whether or not the null-steering control information is adopted, to the eNB 200-1. This allows the eNB 200-1 to grasp whether or not the null-steering control information is adopted in the eNB 200-2”) and
		perform control (Page 6 [0100-0103] i.e. which CQI should be selected) related to a second schedule for the first radio base station to perform radio communication with a first terminal apparatus (Fig. 13 [S313] i.e. the second schedule), based on the information related to the first schedule.  (whether a COMP UE is compatible or not, see Fig. 13 [S310-312] and Page 6 [0100-0103])
	Regarding claim 2, Morita teaches wherein the coordinated control is control for transmitting data to the first terminal apparatus with a beam formed by one of the first radio base station and the second radio base station at each transmission timing.  (Page 4 [0062], Fig. 13 [S301, S302, S313] and Page 7 [0130])
	Regarding claim 3, Morita teaches wherein the information related to the first schedule includes information indicating whether the second radio base station performs null steering for the first terminal apparatus.  (Page 6 [0103] “eNB 200-2 transmits a notification (Neighbor Cell assignment result) regarding whether or not the null-steering 200-1. This allows the eNB 200-1 to grasp whether or not the null-steering control information is adopted in the eNB 200-2”)
	Regarding claim 6, Morita teaches allocate a radio resource for radio communication performed with the first terminal apparatus by the first radio base station; (Page 4 [0056] “Among radio resources assigned to the UE 100, a frequency resource can be specified by a resource block and a time resource can be specified by a subframe (or a slot).”) and
	perform control (Page 6 [0100-0103] i.e. which CQI should be selected) related to the second schedule for the first radio base station to perform radio communication with the first terminal apparatus (Fig. 13 [S313] i.e. the second schedule), based on the information to the first schedule.  (whether a COMP UE is compatible or not, see Fig. 13 [S310-312] and Page 6 [0100-0103])
	Regarding claim 7, Morita teaches wherein the information related to the first schedule includes information indicating whether the second radio base station allocates a radio resource to a second terminal apparatus.  (Fig. 13 [S311] i.e. whether or not null steering is possible or not, see Page 6 [0103])
	Regarding claim 8, Morita teaches wherein the control related to the second schedule includes radio resource allocation for the first radio base station to perform radio communication with the first terminal apparatus.  (which MCS to utilize, see Fig. 13 [S312] and Page 4 [0094] through Page 5 [0099])
	Regarding claim 9, Morita teaches wherein the control related to the second schedule includes determination of data modulation for transmission to the first terminal 
	Regarding claim 10, Morita teaches estimate communication quality between the first radio base station and the first terminal apparatus, based on the information related to the first schedule; (Fig. 13 [S302]) and 
	perform the control related to the second schedule for the first radio base station to perform radio communication with the first terminal apparatus, using estimated communication quality.  (i.e. the MCS is selected based on the CQI and whether the neighbor cell can support null steering, see Fig. 13 [S302, S305, S310, S311 and S312])
	Regarding claims 11 and 12, the limitations of claims 11 and 12 are rejected as being the same reasons set forth above in claim 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Wang et al. (US-2015/0288427 hereinafter, Wang).
	Regarding claim 4, Morita teaches the limitations of claim 1 above including the ability to communicate with a plurality of eNBs to perform the beamforming and the null steering (Page 4 [0060]), but differs from the claimed invention by not explicitly reciting 
	In an analogous art, Wang teaches a method and apparatus for MAC control across multiple access points (Abstract) that includes receiving control information (Fig. 5A [511a]) which includes an options field (Fig. 5B [524]) that provides for a scheduled, concurrent joint transmission.  (Page 7 [Table 3])  
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Morita after modifying it to incorporate the ability to provide timing with regards to concurrent joint transmission of Wang since it enables receiving information from multiple cells simultaneously at higher rates, while reducing interference, thereby improving system and user satisfaction.  (Wang Page 5 [0097])
	Regarding claim 5, Morita in view of Wang teaches wherein the information related to the first schedule includes information indicating whether the first terminal apparatus simultaneously transmits data to the first radio base station and the second radio base station.  (Wang Page 6 [0107, 0109] and Table 1 [Concurrent Joint Transmission Capable, Concurrent Joint Transmission Reception Capable])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099.  The examiner can normally be reached on M-F 8:30-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew C Sams/Primary Examiner, Art Unit 2646